OPINION — AG — ** LEGISLATOR — INFLUENCE OF BY STATE EMPLOYEE — " PECUNIARY INTEREST " DEFINED ** UNDER 21 Ohio St. 1971 314 [21-314] AND 70 Ohio St. 1971 1415 [70-1415], A STATE OFFICER AND EMPLOYEE MAY CONTRACT A LEGISLATOR IN THE SAME MANNER AND TO THE SAME EXTENT AS ANY PRIVATE CITIZEN. HOWEVER, IT IS CLEAR THAT A PUBLIC OFFICER OR EMPLOYEE MAY NOT USE HIS OR HER POSITION TO UNDULY INFLUENCE THE LEGISLATIVE PROCESS. NO DIRECT PROHIBITIONS ARE CONTAINED IN 21 Ohio St. 1971 314 [21-314] AND NO CRIMINAL PENALTY IS PROVIDED FOR VIOLATION OF THAT SECTION. CITE: 74 Ohio St. 1971 1415 [74-1415] (GERALD E. WEIS)